[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO DISQUALIFY #218
The motion to disqualify Poliner, Poliner 
Rosen, P.C. is hereby denied. Provided, having been alerted to the possibility that attorneys from Poliner, Poliner 
Rosen, P.C. may be called as witnesses in the event that the trial judge is presented with sufficient evidence that the testimony of any of the attorneys from Poliner, Poliner 
Rosen, P.C. is necessary, the defendants represented by Poliner, Poliner  Rosen, P.C. must forthwith retain and/or arrange for alternative counsel who must be prepared to step in as successor counsel without delay should the trial court so order.
It is so ordered.
HIGGINS, J.